UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6726



CLARENCE BILLUPS,

                                                 Plaintiff - Appellant,

          versus


J.   P.  LOFTON,   Correctional   Officer   of
Department of Corrections, Supervisor of Paint
Crew; KENT GRANT, Safety Officer, Department
of Corrections; EARL BARKSDALE, Chief of
Security; LIEUTENANT THOMAS, Watch Commander,
Department of Corrections; ALTON BASKERVILLE,
Warden, Department of Corrections,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-420-AM)


Submitted:   October 3, 2003                 Decided:   October 24, 2003


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Billups, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Clarence Billups appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint as frivolous under 28 U.S.C.

§ 1915A(b)(1) (2000).          We have reviewed the record and find no

reversible error.

        We review dismissals under § 1915A de novo.                 See Veney v.

Wyche, 293 F.3d 726, 730 (4th Cir. 2002).                 The district court

dismissed Billups’s § 1983 complaint as frivolous because it had

previously dismissed a claim filed by him based on the same issues

and brought against the same defendants.             See Billups v. Lofton,

03-CV-71 (E.D. Va. Feb 3, 2003).              Billups did not appeal the

disposition of this earlier dismissal.

     We    find   that   Billups’s    §    1983   claim     is    barred     by   the

applicable two-year statute of limitations for personal injury

actions in Virginia.         See Harvey v. Horan, 278 F.3d 370, 384 (4th

Cir. 2002); see also VA. CODE ANN. § 8.01-243.            Moreover, his claims

of negligence on the part of the defendants do not support recovery

under § 1983.     See Baynard v. Malone, 268 F.3d 228, 236 (4th Cir.

2001); see also Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999).

Thus,     we   find   that     the   district     court’s        dismissal    under

§ 1915A(b)(1) was proper, and we affirm the district court’s order

on the modified grounds noted herein.               We also deny Billups’s

motions for oral argument and for appointment of counsel.                          We

dispense with oral argument because the facts and legal contentions


                                       2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3